Opinion issued August 31, 2009




 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00609-CR
____________

IN RE ROBERT FLORES, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Robert Flores, has filed a petition for writ of mandamus requesting
that this Court compel respondent
 to appoint counsel and rule on his motion for
DNA testing
.  We deny the petition.  
               First, relator’s petition does not meet the requirements of the Texas Rules
of Appellate Procedure.   For example, it does not include an appendix that contains
a certified or sworn copy of any order complained of, or any other document showing
the matter complained of, and does not certify that a copy was served on respondent
trial court judge.  See Tex. R. App. P. 9.5, 52.3(k).  Additionally, relator’s petition
does not conform to Rule 52.3 in that relator  does not certify that he has reviewed the
petition and concluded that every factual statement in the petition is supported by
competent evidence included in the appendix or record.  See Tex. R. App. P. 52.3 (j). 
We hold “the relator to the same procedural standards we apply to other litigants.”  
Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.
proceeding).  The petition for writ of mandamus is denied.
               It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Radack and Justices Sharp and Taft.

Do not publish.  Tex. R. App. P. 47.2(b)